DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The several pages of Information Disclosure Statement(s) (totaling over 130 pages) has been accepted in this application and considered to the extent the Office's internal time constraints permit. Applicant is reminded that "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability." See MPEP 609.04(a). In this case, applicant has submitted references numbering in the thousands, and it appears many of them are only tangentially relevant to the claimed invention. Although not required to do so, Applicant is requested to point out the most relevant documents and an explanation of relevance in order to help make the prosecution record clear. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-12, 15-28, 30, 33-44, and 46-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28, 30-31, 34-43, and 45-47 of U.S. Patent No. 10,909,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12, 15-28, 30, 33-44, and 46-52 are similar in scope and content of the patented claims 1-28, 30-31, 34-43, and 45-47 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 2-12, 15-28, 30, 33-44, and 46-52 are to be found in patented claims 1-28, 30-31, 34-43, and 45-47 (as the application claims 2-12, 15-28, 30, 33-44, and 46-52 fully encompasses patented claims 1-28, 30-31, 34-43, and 45-47).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-28, 30-31, 34-43, and 45-47 of the patent is in effect a “species” of the “generic” invention of the application claims 2-12, 15-28, 30, 33-44, and 46-52. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 2-12, 15-28, 30, 33-44, and 46-52 is anticipated by claims 1-28, 30-31, 34-43, and 45-47 of the patent, it is not patentably distinct from of the patented claims. 

Application # 17/162,448
Patent No: 10,909,171
2. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: receive a speech input indicative of a request for media; detect, by a digital assistant, physical presence of a plurality of users to the electronic device; in response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users; provide, by the digital assistant, a merged preference profile based on the plurality of preference profiles; provide, by the digital assistant, an audio output of a first media item identified based on the merged preference profile; detect, by the digital assistant, a lack of presence of a user of the plurality of users; after detecting the lack of presence of the user, update the merged preference profile; and provide, by the digital assistant, an audio output of a second media item different from the first media item, wherein the second media item is identified based on the updated merged preference profile.
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: receive a speech input indicative of a request for media; detect, by a digital assistant, physical presence of a plurality of users to the electronic device, the plurality of users including a first user; in response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users; provide, by the digital assistant, a merged preference profile based on the plurality of preference profiles; detect, by the digital assistant, a lack of presence of the first user; after detecting the lack of presence of the first user, update the merged preference profile; identify, by the digital assistant, a media item based on the updated merged preference profile; and provide, by the digital assistant, an audio output including the identified media item.
3. The non-transitory computer-readable storage medium of claim 2, wherein the electronic device is a first electronic device associated with the user of the plurality of users, and wherein detecting the physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with a second user of the plurality of users.
2. The non-transitory computer-readable storage medium of claim 1, wherein the electronic device is a first electronic device associated with a second user of the plurality of users, and wherein detecting physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with the first a user of the plurality of users.
4. The non-transitory computer-readable storage medium of claim 3, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
3. The non-transitory computer-readable storage medium of claim 2, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
5. The non-transitory computer-readable storage medium of claim 3, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device.
4. The non-transitory computer-readable storage medium of claim 2, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device.
6. The non-transitory computer-readable storage medium of claim 3, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: receive a preference profile corresponding to the second user from a remote device.
5. The non-transitory computer-readable storage medium of claim 2, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: receive a preference profile corresponding to the first user from a remote device.
7. The non-transitory computer-readable storage medium of claim 3, wherein a preference profile corresponding to the user is stored on the electronic device.
6. The non-transitory computer-readable storage medium of claim 2, wherein a preference profile corresponding to the first user is stored on the electronic device.
8. The non-transitory computer-readable storage medium of claim 3, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: identify, by the digital assistant, a plurality of media items based on the merged preference profile, wherein: the plurality of media items comprises a first set of media items associated with the user and a second set of media items associated with the second user.
7. The non-transitory computer-readable storage medium of claim 2, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: identify, by the digital assistant, a second media item based on the merged preference profile, including identifying the second media item from a plurality of media items, wherein the plurality of media items comprises a first set of media items associated with the second user and a second set of media items associated with the first user.
9. The non-transitory computer-readable storage medium of claim 8, wherein the first media item is part of the first set of media items, and wherein the first media item is not part of the second set of media items.
10. The non-transitory computer-readable storage medium of claim 7, wherein the second media item is not part of the first set of media items, and wherein the second media item is part of the second set of media items.
10. The non-transitory computer-readable storage medium of claim 8, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: after detecting the lack of presence of the user: update the plurality of media items.
11. The non-transitory computer-readable storage medium of claim 7, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: after detecting the lack of presence of the first user: update the plurality of media items.
11. The non-transitory computer-readable storage medium of claim 10, wherein updating the plurality of media items comprises removing the first media item from the plurality of media items and wherein the second media item is identified from the updated plurality of media items.
11. The non-transitory computer-readable storage medium of claim 7, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: after detecting the lack of presence of the first user: update the plurality of media items.
12. The non-transitory computer-readable storage medium of claim 11, wherein updating the plurality of media items comprises removing the second media item from the plurality of media items.
12. The non-transitory computer-readable storage medium of claim 3, wherein the speech input is received from the user, and wherein the user is not authorized to access the first media item and the second user is authorized to access the first media item.
13. The non-transitory computer readable storage medium of claim 7, wherein the speech input is received from the second user, and wherein the second user is not authorized to access the second media item and the first user is authorized to access the second media item.
13. The non-transitory computer-readable storage medium of claim 2, wherein providing the merged preference profile comprises: identifying one or more preferences shared by each of the plurality of preference profiles.

14. The non-transitory computer-readable storage medium of claim 13, wherein the identified first media item is associated with metadata matching the one or more preferences.

15. The non-transitory computer-readable storage medium of claim 2, wherein the audio output of the first media item includes a verbal description of the first media item.
14. The non-transitory computer-readable storage medium of claim 1, wherein the audio output includes a verbal description of the identified media item.
16. The non-transitory computer-readable storage medium of claim 2, wherein the audio output of the first media item includes a speech output indicative of the merged preference profile.
15. The non-transitory computer-readable storage medium of claim 1, wherein the audio output includes a speech output indicative of the updated merged preference profile.
17. The non-transitory computer-readable storage medium of claim 2, wherein the identified first media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
16. The non-transitory computer-readable storage medium of claim 1, wherein the identified media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
18. The non-transitory computer-readable storage medium of claim 2, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof.
17. The non-transitory computer-readable storage medium of claim 1, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or a combination thereof.
19. A method for operating a digital assistant, the method comprising: at an electronic device with one or more processors and memory: receiving a speech input indicative of a request for media; detecting, by the digital assistant, physical presence of a plurality of users to the electronic device; in response to detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users; providing, by the digital assistant, a merged preference profile based on the plurality of preference profiles; providing, by the digital assistant, an audio output of a first media item identified based on the merged preference profile; detecting, by the digital assistant, a lack of presence of a user of the plurality of users; after detecting the lack of presence of the user, updating the merged preference profile; and providing, by the digital assistant, an audio output of a second media item different from the first media item, wherein the second media item is identified based on the updated merged preference profile.
18. A method for operating a digital assistant, comprising: at an electronic device with one or more processors and memory: receiving a speech input indicative of a request for media; detecting, by the digital assistant, physical presence of a plurality of users to the electronic device, the plurality of users including a first user; in response to detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users; providing, by the digital assistant, a merged preference profile based on the plurality of preference profiles; detecting, by the digital assistant, a lack of presence of the first user; after detecting the lack of presence of the first user, updating the merged preference profile; identifying, by the digital assistant, a media item based on the updated merged preference profile; and providing, by the digital assistant, an audio output including the identified media item.

20. An electronic device, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a speech input indicative of a request for media; detecting, by a digital assistant, physical presence of a plurality of users to the electronic device; in response to detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users; providing, by the digital assistant, a merged preference profile based on the plurality of preference profiles; providing, by the digital assistant, an audio output of a first media item identified based on the merged preference profile; detecting, by the digital assistant, a lack of presence of a user of the plurality of users; after detecting the lack of presence of the user, updating the merged preference profile; and providing, by the digital assistant, an audio output of a second media item different from the first media item, wherein the second media item is identified based on the updated merged preference profile.
33. An electronic device, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a speech input indicative of a request for media; detecting, by a digital assistant, physical presence of a plurality of users to the electronic device, the plurality of users including a first user; in response to detecting the physical presence of the plurality of users, obtaining a plurality of preference profiles corresponding to the plurality of users; providing, by the digital assistant, a merged preference profile based on the plurality of preference profiles; detecting, by the digital assistant, a lack of presence of the first user; after detecting the lack of presence of the first user, updating the merged preference profile; identifying, by the digital assistant, a media item based on the updated merged preference profile; and providing, by the digital assistant, an audio output including the identified media item.

21. The method of claim 19, wherein the electronic device is a first electronic device associated with the user of the plurality of users, and wherein detecting the physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with a second user of the plurality of users.
19. The method of claim 18, wherein the electronic device is a first electronic device associated with a second user of the plurality of users, and wherein detecting physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with the first user of the plurality of users.
22. The method of claim 21, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
20. The method of claim 19, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
23. The method of claim 21, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device.
21. The method of claim 19, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device.
24. The method of claim 21, further comprising: receiving a preference profile corresponding to the second user from a remote device.
22. The method of claim 19, further comprising: receiving a preference profile corresponding to the first user from a remote device.
25. The method of claim 21, wherein a preference profile corresponding to the user is stored on the electronic device.
23. The method of claim 19, wherein a preference profile corresponding to the first user is stored on the electronic device. 
26. The method of claim 21, further comprising: identifying, by the digital assistant, a plurality of media items based on the merged preference profile, wherein: the plurality of media items comprises a first set of media items associated with the user and a second set of media items associated with the second user.
24. The method of claim 19, further comprising: identifying, by the digital assistant, a second media item based on the merged preference profile, including identifying the second media item from a plurality of media items, wherein the plurality of media items comprises a first set of media items associated with the second user and a second set of media items associated with the first user.
27. The method of claim 26, wherein the first media item is part of the first set of media items, and wherein the first media item is not part of the second set of media items.
27. The method of claim 24, wherein the second media item is not part of the first set of media items, and wherein the second media item is part of the second set of media items.
28. The method of claim 26, further comprising: after detecting the lack of presence of the user: updating the plurality of media items.
28. The method of claim 24, further comprising: after detecting the lack of presence of the first user: updating the plurality of media items.
29. The method of claim 28, wherein updating the plurality of media items comprises removing the first media item from the plurality of media items and wherein the second media item is identified from the updated plurality of media items.

30. The method of claim 21, wherein the speech input is received from the user, and wherein the user is not authorized to access the first media item and the second user is authorized to access the first media item.
30. The method of claim 24, wherein the speech input is received from the second user, and wherein the second user is not authorized to access the second media item and the first user is authorized to access the second media item.
31. The method of claim 19, wherein providing the merged preference profile comprises: identifying one or more preferences shared by each of the plurality of preference profiles.

32. The method of claim 31, wherein the identified first media item is associated with metadata matching the one or more preferences.

33. The method of claim 19, wherein the audio output of the first media item includes a verbal description of the first media item.
31. The method of claim 18, wherein the audio output includes a verbal description of the identified media item.
34. The method of claim 19, wherein the audio output of the first media item includes a speech output indicative of the merged preference profile.
15. The non-transitory computer-readable storage medium of claim 1, wherein the audio output includes a speech output indicative of the updated merged preference profile.
35. The method of claim 19, wherein the identified first media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
16. The non-transitory computer-readable storage medium of claim 1, wherein the identified media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
36. The method of claim 19, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof.
17. The non-transitory computer-readable storage medium of claim 1, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or a combination thereof.
37. The electronic device of claim 20, wherein the electronic device is a first electronic device associated with the user of the plurality of users, and wherein detecting the physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with a second user of the plurality of users.
34. The electronic device of claim 33, wherein the electronic device is a first electronic device associated with a second user of the plurality of users, and wherein detecting physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with the first user of the plurality of users.
38. The electronic device of claim 37, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
35. The electronic device of claim 34, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device.
39. The electronic device of claim 37, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device.
36. The electronic device of claim 34, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device. 
40. The electronic device of claim 37, the one or more programs further including instructions for: receiving a preference profile corresponding to the second user from a remote device.
37. The electronic device of claim 34, wherein the one or more programs further include instructions for: receiving a preference profile corresponding to the first user from a remote device.
41. The electronic device of claim 37, wherein a preference profile corresponding to the user is stored on the electronic device.
38. The electronic device of claim 34, wherein a preference profile corresponding to the first user is stored on the electronic device.
42. The electronic device of claim 37, the one or more programs further including instructions for: identifying, by the digital assistant, a plurality of media items based on the merged preference profile, wherein: the plurality of media items comprises a first set of media items associated with the user and a second set of media items associated with the second user.
39. The electronic device of claim 34, wherein the one or more programs further include instructions for: identifying, by the digital assistant, a second media item based on the merged preference profile, including identifying the second media item from a plurality of media items, wherein the plurality of media items comprises a first set of media items associated with the second user and a second set of media items associated with the first user.
43. The electronic device of claim 42, wherein the first media item is part of the first set of media items, and wherein the first media item is not part of the second set of media items.
42. The electronic device of claim 39, wherein the second media item is not part of the first set of media items, and wherein the second media item is part of the second set of media items.
44. The electronic device of claim 42, the one or more programs further including instructions for: after detecting the lack of presence of the user: updating the plurality of media items.
43. The electronic device of claim 39, wherein the one or more programs further include instructions for: after detecting the lack of presence of the first user: updating the plurality of media items.
45. The electronic device of claim 44, wherein updating the plurality of media items comprises removing the first media item from the plurality of media items and wherein the second media item is identified from the updated plurality of media items.

46. The electronic device of claim 37, wherein the speech input is received from the user, and wherein the user is not authorized to access the first media item and the second user is authorized to access the first media item.
45. The electronic device of claim 39, wherein the speech input is received from the second user, and wherein the second user is not authorized to access the second media item and the first user is authorized to access the second media item.
47. The electronic device of claim 20, wherein providing the merged preference profile comprises: identifying one or more preferences shared by each of the plurality of preference profiles.
40. The electronic device of claim 39, wherein providing the merged preference profile comprises: identifying one or more preferences shared by each of the plurality of preference profiles.
48. The electronic device of claim 47, wherein the identified first media item is associated with metadata matching the one or more preferences.
41. The electronic device of claim 40, wherein the identified second media item is associated with metadata matching the one or more preferences.
49. The electronic device of claim 20, wherein the audio output of the first media item includes a verbal description of the first media item.
46. The electronic device of claim 33, wherein the audio output includes a verbal description of the identified media item.
50. The electronic device of claim 20, wherein the audio output of the first media item includes a speech output indicative of the merged preference profile.
47. The electronic device of claim 33, wherein the audio output includes a speech output indicative of the updated merged preference profile.
51. The electronic device of claim 20, wherein the identified first media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
16. The non-transitory computer-readable storage medium of claim 1, wherein the identified media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof.
52. The electronic device of claim 20, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof.
17. The non-transitory computer-readable storage medium of claim 1, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or a combination thereof.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 9990176 B1) in view of Zhiwen Yu et al., (“TV program recommendation for multiple viewers based on user profile merging”, Springer Science+Business B.V.2006, published 10, June  2006, pages 63-82).
As per claims 2, 19 and 20, Gray teaches  a non-transitory computer-readable storage medium storing one or more programs/method/electronic device, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: receive a speech input indicative of a request for media (Col.2, lines 1-12); and provide, by the digital assistant, an audio output including the identified media item (Col.2, lines 56-59).  
Gray, however does not specifically teach the claimed, detecting, by a digital assistant, physical presence of a plurality of users to the electronic device; in response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users; provide, by the digital assistant, a merged preference profile based on the plurality of preference profiles; identify, by the digital assistant, a media item based on the merged preference profile. However, Zhiwen Yu et al., do teach detecting, by a digital assistant, physical presence of a plurality of users to the electronic device; in response to detecting the physical presence of the plurality of users, obtain a plurality of preference profiles corresponding to the plurality of users; provide, by the digital assistant, a merged preference profile based on the plurality of preference profiles; identify, by the digital assistant, a media item based on the merged preference profile (See Section 3.3 – merging user profiles).
Therefore, it would have been obvious to incorporate the merging of multi users as taught by Zhiwen Yu et al., in the device of Gray, because this would appropriately reflect the preferences of the majority of members within the group with handsfree operation using natural language (Zhiwen Yu et al., abstract). 
As per claims 3, 21 and 37, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20, wherein the electronic device is a first electronic device associated with the user of the plurality of users, and wherein detecting the physical presence of the plurality of users to the electronic device comprises: receiving information corresponding to a second electronic device associated with a second user of the plurality of users (Zhiwen Yu et al., Section 3.3). 
As per claims 4, 22 and 38, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37, wherein receiving information corresponding to the second electronic device comprises: receiving, at the first electronic device, identification information from the second electronic device (Zhiwen Yu et al., Section 3.3).
As per claims 5, 23 and 39, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37,, wherein receiving information corresponding to the second electronic device comprises: receiving identification information from a routing device, wherein the routing device is connected to the first electronic device and the second electronic device (Zhiwen Yu et al., Section 4).
As per claims 6, 24 and 40, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: receive a preference profile corresponding to the second user from a remote device (Zhiwen Yu et al., Sections 3.3 and 4).
As per claims 7, 25 and 41, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37, wherein a preference profile corresponding to the user is stored on the electronic device (Zhiwen Yu et al., Section 3.3).
As per claims 8, 26 and 42, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: identify, by the digital assistant, a plurality of media items based on the merged preference profile, wherein: the plurality of media items comprises a first set of media items associated with the user and a second set of media items associated with the second user (Zhiwen Yu et al., Section 3.3).
As per claims 9, 27 and 43, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 8, 26 and 42, wherein the first media item is part of the first set of media items, and wherein the first media item is not part of the second set of media items (Zhiwen Yu et al., Section 3.3).
As per claims 10, 28 and 44, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 8, 26 and 42, wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: after detecting the lack of presence of the user: update the plurality of media items (Zhiwen Yu et al., Section 3.3).
As per claims 11, 29 and 45, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 10, 28 and 44, wherein updating the plurality of media items comprises removing the first media item from the plurality of media items and wherein the second media item is identified from the updated plurality of media items (Zhiwen Yu et al., Section 3.3).
As per claims 12, 30 and 46, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 3, 21 and 37, wherein the speech input is received from the user, and wherein the user is not authorized to access the first media item and the second user is authorized to access the first media item (Zhiwen Yu et al., Section 3.3).
As per claims 13, 31 and 47, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20, wherein providing the merged preference profile comprises: identifying one or more preferences shared by each of the plurality of preference profiles (Zhiwen Yu et al., Section 3.3).
As per claims 14, 32 and 48, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 13, 31 and 47, wherein the identified first media item is associated with metadata matching the one or more preferences (Zhiwen Yu et al., Section 3.3).
As per claims 15, 33 and 49, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20, wherein the audio output of the first media item includes a verbal description of the first media item (Gray, Col.2 lines 56-59).
As per claims 16, 34 and 50, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20, wherein the audio output of the first media item includes a speech output indicative of the merged preference profile (Gray, Col.2, lines 56-59, Zhiwen Yu et al., Section 3.3).
As per claims 17, 35 and 51, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20, wherein the identified first media item is a song, an audio book, a podcast, a station, a playlist, or any combination thereof (Gray, Col.2, lines 56-59, Zhiwen Yu et al., Section 3.3).
As per claims 18, 36 and 52, Gray in view of Zhiwen Yu et al., teach the non-transitory computer-readable storage medium storing one or more programs/method/electronic device of claims 2, 19 and 20,, wherein the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof (Gray, Col.2, lines 56-59, Zhiwen Yu et al., Section 3.3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Orr et al., (US 2017/0358302 A1) teach systems and processes for operating an intelligent automated assistant to explore media items are provided. In one example process, a speech input representing a request for one or more media items is received from a user. The process determines whether the speech input corresponds to a user intent of obtaining personalized recommendations for media items. In response to determining that the speech input corresponds to a user intent of obtaining personalized recommendations for media items, at least one media item is obtained from a user-specific corpus of media items. The user-specific corpus of media items is generate based on data associated with the user.
Krishnamoorthy et al., (US 2016/0063998 A1) teach systems and processes for processing speech in a digital assistant are provided. In one example process, a first speech input can be received from a user. The first speech input can be processed using a first automatic speech recognition system to produce a first recognition result. An input indicative of a potential error in the first recognition result can be received. The input can be used to improve the first recognition result. For example, the input can include a second speech input that is a repetition of the first speech input. The second speech input can be processed using a second automatic speech recognition system to produce a second recognition result.
Badasker (US 2014/0081633 A1) teaches Methods and systems for searching for media items using a voice-based digital assistant are described. Natural language text strings corresponding to search queries are provided. The search queries include query terms. The text strings may correspond to speech inputs input by a user into an electronic device. At least one information source is searched to identify at least one parameter associated with at least one of the query terms. The parameters include at least one of a time parameter, a date parameter, or a geo-code parameter. The parameters are compared to tags of media items to identify matches. In some implementations, media items whose tags match the parameter are presented to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658